‘.
                                                                .a.:     697




  OFFICE   OF THE ATTORNEY GENERAL          OF    TEXAS
                     AUSTIN




                                                           ted groupr




                                        to this    dspartment     ooi-
                                                     .
                                        a* Court hats     the




                                    soionera~ Court hava thr
                      smp10g aomo parson of their 01911ahoosing
                      ut of araflqbls     publia PunUa nori OJIhand
                      aaa,. whoes dut.9 it will be to lnduae,
                    ,. orgdnlte and sduaate lan4ownrra whoae
                    t8 the road?flght-of-rage       to thr end that
                    a and. other obnoxious reed8 will not prop-
                    ttln8 land,*, rhioh &rassest it f&lowed to
    remain, will rslnfsat         the County rtiaduays thereby to
    a large extent,       defeating    the eirorts  that the Com-
    missloneers~ Court 18 making lo eliminating           Johnson
    grass along ltr roadwayaP



           Wountlea,    being   aomponant parts oi the Stats, have
ao power8 .or dutier   exarpt   thors whlah are alearly r8t rorth
           _*
                                                                            .I.

                           .I

                                                                        c         698

           Bn.    Syrian        E. Marbut, page 2


    .._,

           and dafltied in the Constitution  end statutes.       Ths statutes
           hare alearly defined the powers, presaribsd       the dutf68,    and
           lmpoaed tha liabllltlea   oi the Coamlsalonera*~ Uouita, the
           msdlum through whloh the dlrrtmant   acuntlsa aat, and rrom
           those statutes  must acme all the authority     tested   ln the
           aountlda.                                                     ,I
                        ‘@Thegrantsof powor to such governmental agenaisa
                  as aountlss,  townships And aahool dlatrlota,  ara gen-
                  erally nora 8trlatIyaonatrued than are those to in-
                  oorporatsd munlolpalltlsa.  Tha Commlsaionera~ Court ia
                  not tasted with an genrral polZoe power. . . .” Vol. 11,
                  *. J., 563, par. 3%.        -
                         *&oamissionera~ Courts ers aourte of limited    jurls-         - .
                   diotion,   ia that their authority   extends oxiay to mat-
                   tarspsrtairiing to tho general aelrare or their re-
                 - apeatlre   oountias md that thalr powers are only those
                   expressly   or impllsdlf oonferred upon’them by law, &
                   that la, by the Constitution     and statutes of the Stat&-~
                   Vol. 11, 9. J., 564~565, par. 37.              ,
.
                       Alao, the authority    of the .Comleslonera’       Court or
           any aounty to make contraota       in Its bshalr,   la atrlotily
           U&tad to that aonterred        slthar exprezaly.or     by relr    or
           neaaaaary implloatlon     by the Conatltution     and laws or this
           State.     Sea Roper 1, Hall, (Cit. App.)280 S. iY; 289, and
           authorities    thsreln oited on p. 291, ilrat      oolumn.
                       aXmplisd powers are quah au are naoraaary to
                  aarfy Into errsot     those whioh are expressly   granted,
                  and whloh anat    thererors   be presumed to hale been
                  within ‘the lnteatlon     of the leglalatitr grant. City
                  of Uadlson ~8. Daley, 58 F. 751, 755."' Vol. 20,
                  :Torda-and Phrases,    pa 250.
                       *The lmplled powers    ot a aounty are only those
                  whloh are neosssary    to enable It to axeraieei either
                  lta inherent or expressed powers.      In re: Board ot
                  Commiasionsrs 0r Cook County, 177 N. 3, 1013, 1014,
                  146 RIM. 103.”     Vol. 20, !‘:ords 0nd Phrases, p. 252.
                        *~Impllsd porer%tf  a8 or Board of County Com-
                  mltmlonbra, oannot exist until orsation     or express
                  power trom Miloh it may spring, .-.,-Its   strength mast
                  be suttloient   to wlthstcmd all atteoka:. of doubt. . . .
                  Et&e ex rel. Bell t.Board ot Codra. or Beaage'.:Oountg
                  S. D. 30ON. I,:. 832,83b."     Vol. 20, kiorda and Phrases,
                  1944 Cua. Pooketi Parts. n*flfl AJ
.   .




              Iion.   Syrian        E. Xarbut,   page 3




                                                                                         ..
                              Art. 5, Eao. 18, Constitution      or Taker,
                      dlraata     that the Commisaloaera~     Qourt Wahall
                      exeroiae      such powers and jurladlotlon     over all
                      oounty business,       as la oonterrad   by this Con-                   *
                      atitutlon      and the laws of tha State,    or as may
                      be heresitar      presarlbed.”
                             The genaral     powers and duties oonferred by the
              Leglalatuxe      on the Gommlsaloners * Courts are                set rorth in
              Art. 2351, Y.A.C.S.          M&y spaolal         powsrs and duties         ara
              conferred     by ~tarlous    other atatut ea.         Howetar,       attsr a
              aaretul     aearah,   we ara unable to find any authority,                  aon-
              stltutlonal      or statutory,      either      expressed or ltnpllad,which
              empowara the Conqlaslonera          * Court 0r your            county ‘*to employ
              any person for the purposes            ootereti    by your oommualoatlon.
              It fa,to     be oonosdad that suoh purpose8               are moat worthy.
              Re\rbrth”&aas,      no authority     exists tar their aaoompllahnent                -’
              In the nanniir proposed.                                               r’
        . .                 It Ia,‘iiheretora,     the opinion        o? this departmant
              that both questions         submitted      must be answered in the
              negatl*e.
                                                           Very   truly   youra,




              Ua:rt            ,,